DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 10,179,187. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  Regarding claim 1 of the application, claim 7 (which includes claim 1) of the patent discloses a microsphere comprising carboxymethyl chitosan crosslinked with carboxymethyl cellulose (claim 1, lines 58-60) and a therapeutic agent (claim 7, lines 14-15).  The difference between the application claim and the patent claim lies in the fact that the patent claim includes more elements and is therefore more specific.  It has been held that the generic invention is anticipated by the specific invention.  See In re Goodman 29USPQ2d 2010 (Fed. Cir. 1993).  Since the application claim is anticipated by the patent claim, it is not patentably distinct therefrom.  
See the following table for correspondence between the listed claims:
Application
1
2
3
4
5
10,179,187
7
8
9
10
11

Claims 8, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,179,187 in view of Liao et al (US 2007/0148768). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 9 are obvious over claim 7 of the patent.  Claim 7 anticipates claim 1 of the application as discussed above and further discloses that the crosslinking density between the carboxymethyl chitosan and the carboxymethyl cellulose results in a fracture strain of the microsphere between about 70% and 90% (claim 1, lines 61-64).  However, claim 7 of the patent fails to disclose the claimed diameter of the microsphere.  Liao teaches a polysaccharide such as carboxymethyl chitosan or carboxymethyl cellulose in the form of a microbead wherein the microbead diameter is 20 to 2000 um (page 3, para. 0033).  It would have been obvious to one of ordinary skill in the art at the time of invention that the microsphere of Liu would have a size similar to that taught by Liao because the microsphere of Liao is formed from similar materials. Since the range taught by Liao overlaps the claimed ranges, it anticipates those ranges.

Claims 1, 4, 6, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 of U.S. Patent No. 8,617,132 in view of Liu et al (Preparation and characterization of glutaraldehyde cross-linked O-carboxymethylchitosan microspheres for controlled delivery of pazufloxacin mesilate, Int J Biol Macromol. 2007 Jun 1;41(1):87-83). Claim 1 of the patent includes all of the limitations of claim 1 but for the microsphere including a therapeutic agent.  Liu teaches a microsphere including crosslinked carboxymethyl chitosan and a therapeutic agent (abstract) which allows for the controlled delivery of the therapeutic agent.  In re Goodman 29USPQ2d 2010 (Fed. Cir. 1993).  Since the application claim is anticipated by the patent claim, it is not patentably distinct therefrom.  
See the following table for correspondence between the listed claims:
Application
1
4
6
7
10,179,187
1
5
6
7


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7, 10, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (Preparation and characterization of glutaraldehyde cross-linked O-carboxymethylchitosan microspheres for controlled delivery of pazufloxacin mesilate, Int J Biol Macromol. 2007 Jun 1;41(1):87-83) in view of Domb (US 2002/0012705) in view of Zhang et al (CN1481907 A).
Regarding claim 1, Liu discloses a material comprising at least one microsphere comprising carboxymethyl chitosan crosslinked with glutaraldehyde (abstract) and a therapeutic agent (antibiotic drug: abstract).  Claim 1 differs from Liu in calling for CMC crosslinked with carboxymethyl cellulose.  Domb teaches a microsphere wherein chitosan is crosslinked with cellulose forming a microsphere or a film (page 3, para. 0065).   As Liu discloses that the microspheres degrade in the body to release a drug, it would have been obvious to one of ordinary skill in the art to reduce the potential toxicity of glutaraldehyde within the body by replacing it with an oxidized cellulose as taught by Domb to form the microspheres.  Domb further teaches that the crosslinked material can form a microsphere or a film (page 3, para. 0065).  Zhang teaches a film formed from carboxymethyl chitosan crosslinked with an oxidized 
Regarding claim 5, Liu discloses that the concentration of the therapeutic agent relative to the microspheres is approximately 0.67 to 1 (section 3.4).
Regarding claim 6, Zhang teaches that the CCN and CMC is crosslinked without the use of a small molecule crosslinking agent (abstract).  It would have been obvious to one of ordinary skill in the art at that the combination described above would be crosslinked as taught by Zhang without the use of a small molecule crosslinking agent.
Claim 7 calls for the microsphere to be compressible.  A person of ordinary skill in the art would expect the microsphere of Liu in view of Domb in view of Zhang as taught above to be compressible because the crosslinking of the claimed materials results in a compressible material.  This is understood to be an inherent characteristic of the claimed microsphere.

Regarding claim 10, Liu discloses a microsphere comprising carboxymethyl chitosan crosslinked with glutaraldehyde (abstract).  Claim 10 differs from Liu in calling for CMC crosslinked with carboxymethyl cellulose.  Domb teaches a microsphere wherein chitosan is crosslinked with cellulose forming a microsphere or a film (page 3, para. 0065).   As Liu discloses that the microspheres degrade in the body to release a drug, it would have been obvious to one 
Claim 10 further calls for the microsphere to be compressible so as to permit the microsphere to be introduced to a catheter or syringe.  A person of ordinary skill in the art would expect the microsphere of Liu in view of Domb in view of Zhang as taught above to be compressible because the crosslinking of the claimed materials results in a compressible material.  This is understood to be an inherent characteristic of the claimed microsphere.  The microspheres are capable of being delivered through a catheter and syringe because the size of the catheter or syringe relative to the microspheres is not specified and therefore the microspheres are capable of being delivered through a catheter or syringe of suitable size.
Regarding claim 16, Zhang teaches that the CCN and CMC is crosslinked without the use of a small molecule crosslinking agent (abstract).  It would have been obvious to one of ordinary skill in the art at that the combination described above would be crosslinked as taught by Zhang without the use of a small molecule crosslinking agent.

Claims 2-4, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Domb in view of Zhang as applied to claims 1 or 10 above, and further in view of Hissong et al (US 2007/0264310).
Claim 2 calls for the therapeutic agent to be a chemotherapeutic agent.  Claim 3 calls for the therapeutic agent to comprise at least one positively charged functional group.  Claim 4 calls for the therapeutic agent to comprise at least one of irinotecan, ambroxol, or doxorubicin. Liu discloses a therapeutic agent included in the microspheres, but fails to disclose the claimed agents.  Hissong teaches a biodegradable material formed from a crosslinked polysaccharides such carboxymethyl cellulose or carboxymethyl chitosan and further including a therapeutic agent such as a chemotherapy drug, or an agent include a positively charged functional group such as irinotecan or doxorubicin (page 5, para. 0045; page 6, para. 0046; pages 6-7, para. 0049).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Liu to include one of the therapeutic agents taught by Hissong because such an agent is suitable for delivery using a crosslinked polysaccharide and can be used to treat a variety of ailments.
Claim 13 calls for the therapeutic agent to be a chemotherapeutic agent.  Claim 14 calls for the therapeutic agent to comprise at least one of irinotecan, ambroxol, or doxorubicin. Liu discloses a therapeutic agent included in the microspheres, but fails to disclose the claimed agents.  Hissong teaches a biodegradable material formed from a crosslinked polysaccharides such carboxymethyl cellulose or carboxymethyl chitosan and further including a therapeutic agent such as a chemotherapy drug, or an agent include a positively charged functional group 
Regarding claim 15, Liu discloses that the concentration of the therapeutic agent relative to the microspheres is approximately 0.67 to 1 (section 3.4).

Claims 11, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Domb in view of Zhang as applied to claim 10 above, and further in view of Liao et al (US 2007/0148768).
Liu discloses that the material includes a microsphere, but fails to disclose the claimed diameter of the microsphere.  Liao teaches a polysaccharide such as carboxymethyl chitosan or carboxymethyl cellulose in the form of a microbead wherein the microbead diameter is 20 to 2000 um (page 3, para. 0033).  It would have been obvious to one of ordinary skill in the art at the time of invention that the microsphere of Liu would have a size similar to that taught by Liao because the microsphere of Liao is formed from similar materials. Since the range taught by Liao overlaps the claimed ranges, it anticipates those ranges.
Regarding claim 25, Liu discloses that the concentration of the therapeutic agent relative to the microspheres is approximately 0.67 to 1 (section 3.4).

Allowable Subject Matter
Claims 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 9, the prior art fails to teach or fairly suggest the crosslinking densities between the carboxymethyl chitosan and the carboxymethyl cellulose that results in a fracture strain of the microsphere between about 70% and about 90%, in combination with the features of the invention, substantially as claimed .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783